Citation Nr: 0602824
Decision Date: 02/01/06	Archive Date: 04/11/06

DOCKET NO. 04 35 676                        DATE FEB 01 2006


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

" ISSUE

Entitlement to service connection for a lower back disorder.

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1980 to July 1984.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.



FINDING OF FACT

The veteran does not have a low back disorder that is attributable to an injury
suffered or a disease contracted during military service.

CONCLUSION OF LAW
A low back disability was not incurred or aggravated during the veteran's active
duty service. 38 U.S.C.A. §§ 1131,5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303,
3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(I) (2005).

Review of the record indicates that VA has fulfilled its duty to notify this veteran of the types of evidence necessary to substantiate his claim. In correspondence dated September 2002 and December 2003 VA informed the veteran of the evidence needed to substantiate his claim, and that it would obtain relevant records in the custody of federal agencies. VA also advised the veteran that it would request medical records from private health care providers identified by the veteran, and that the veteran could obtain and submit any medical evidence to support his claim. The Board finds that the September 2002 and December 2003 correspondence to

- 2



the veteran fulfilled VA's duty to notify the veteran regarding the evidence necessary to support his claim, including the duty to notify the veteran to submit any pertinent evidence in his possession.

The Board also finds that VA has adequately fulfilled its obligation to assist the veteran in obtaining the evidence necessary to substantiate his claim. Service medical records concerning the veteran have been made a part of the record. Although the veteran did not indicate that he had sought treatment for back problems since his discharge from military service, he was accorded an examination by VA for disability evaluation purposes in March 2003. The report of this examination has been made a part of the record. Inasmuch .as the service medical records do not reflect the presence of a chronic back disorder, and the veteran indicated in his original application for compensation for a back disorder received in September 2002 that he had not received any medical treatment for back pain since his release from service, a current nexus opinion would require resort to pure speculation and be of little, if any, probative value. 38 C.F.R. §§ 3.102, 3.159(c)(4).

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty while in active military, naval, or air service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303,3.304 (2005).

That an injury or disease occurred in service alone is not enough; there must be a chronic disability resulting from that injury. If there is no showing of a resulting chronic condition, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2005). Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2005).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.

- 3 


When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
The veteran's original claim for compensation for lower back pain as received in September 2002. The veteran reported that the disability began during his military service in 1981. He stated that he injured his back while performing a physical fitness test and was sent to sick-bay where he was given pain pills, a muscle relaxer and 3-4 days bed rest. He stated that he resumed his military duties with constant slight pain that had progressively gotten worse since his release from service until he had had to give up automotive work and was then attending college while taking heavy pain medications. He failed to list any medical facility or doctor that had treated him on that portion of the application form which requested that he list all treatment he had received for the disability from civilian and VA sources since his release from service.

Service medical records (SMRs) show that in December 1981 the veteran complained of back pain which began while he was doing sit-ups. X-ray and magnetic resonance imaging tests done at the time were negative, but the veteran was treated for back strain. The record contains no evidence of any ongoing treatment for back pain during the remainder of the veteran's active military service. In fact, a discharge examination done in June 1984 revealed the veteran's spine to be normal. Moreover, during this examination the veteran reported that he had no recurrent back pain, was in good health, and was taking no medication.

An examination done by VA in March 2003 resulted in a diagnosis of arthralgia of the lumbosacral spine with loss of function due to pain. X-rays taken during this examination were normal.

-4



In letters dated in September 2002 and December 2003, the RO informed the veteran that additional information and evidence was needed, including any private medical records that would support his claim. He was advised that VA would request those records if he authorized the medical provider to release the records to VA. In statements dated in August 2003, December 2003, and October 2004, the veteran reported that he had experienced back pain since an injury during service which had gotten progressively worse. He did not indicate that he had received any treatment for the back pain since his release from service. .

As the record reflects that the veteran had an incident of back pain during active duty service and that he currently suffers from low back pain, a determination must be made as to whether there is a connection between the episode of back pain which occurred while the veteran was in service and the veteran's current complaints of back pain.

Although the veteran suffers from back pain, the record contains no evidence that shows a nexus between the veteran's military service and his current arthralgia. The evidence does confirm that the veteran complained of back pain on at least one occasion during his military career; however, this episode was acute and transitory, . and required no ongoing treatment. In fact, the veteran reported during his retirement examination that he was in good health, and had no recurrent back pain. He also advised that he was taking no medication. Additionally, the record contains no objective medical evidence of any treatment for back pain since the veteran's discharge from service.

The Board notes that during his March 2003 VA examination the veteran reported that he uses Duragesic patches and takes morphine tablets for his back pain. Despite this contention, and despite two separate requests from the RO (in September 2002 and December 2003) to identify his treatment providers, the veteran did not disclose the identity of the prescriber of his back pain medication or any other health care providers. In order to substantiate his claim it is incumbent upon. the veteran to identify pertinent sources of treatment records, which he has failed to do. Tirpakv. Derwinski, 2 Vet. App. 609 (1992); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.159(c)(1)(i)(2005).

- 5 



For the reasons that follow, the Board finds that the preponderance of the evidence
is against the veteran's claim of entitlement to service connection for a lower back
disorder. There is no medical nexus evidence of record indicating or otherwise suggesting that the veteran's current back complaints are related to any incident of his military service, to include the episode of low back pain documented during service in December 1981. And there is no objective medical evidence of continuity of symptomatology during the intervening years after his discharge from service and the initial post-service diagnosis of arthralgia of the lumbosacral spine in March 2003. See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

So, in short, the only evidence suggesting that the veteran's current low back pain is in any way related to his service in the military consists of the veteran's statements that he has continued to experience low back pain since the in-service episode of low back pain. As a layman, he simply does not have the necessary medical training and/or expertise to establish a link between the 1981 in-service incident and the back pain identified on VA examination in 2003, more than 20 years after the in-service episode of back pain. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000} (" A veteran seeking disability benefits must establish. . . the existence of a disability [and] a connection between the veteran's service and the disability. . .").

Additionally, even in situations where a claimant has been diagnosed with a current disability and has provided evidence of continuous symptomatology, the claimant must still provide a medical nexus between the current condition and the putative continuous symptomatology. Savage v. Gober, 10 Vet. App. 488,495-98. The United States Court of Appeals for Veterans Claims has stated that chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology was the sworn testimony of the appellant himself and when "no"

- 6



medical evidence indicated continuous symptomatology. McManaway v. West, 13 Vet. App. 60, 66 (1995). Even if the veteran's statements alone were sufficient to show post-service continuity of symptomatology, he has provided no evidence of a nexus between the present disability and the post-service symptomatology.

Without competent evidence establishing a relationship between a current low back disability and either the in-service episode of low back pain or continuous symptomatology, the veteran cannot succeed on the merits of the claim. Voerth v. West, 13 Vet. App. 117, 120 (1999). Where a claimant's personal belief, no matter how sincere, is unsupported by medical evidence, the personal belief cannot form the basis of a claim. Voerth, supra.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence. on the merits. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005). Based on the evidence of record, a causal link between the veteran's current back condition and any incident of military service cannot be established. Service connection for a back disorder is therefore not warranted.

ORDER

Service connection for a low back disorder is denied.

	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

- 7




